UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR | | TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-28515 FIREPOND, INC. (Exact name of small business issuer as specified in its charter) Delaware20-3446646 (State or other jurisdiction of (IRS Employer incorporation or organization) identification no.) 11 Civic Center Plaza, Suite 310, Mankato, MN 56001 (Address of principal executive offices) (507) 388 5000 (Issuer's telephone number) 205 Newbury Street, Suite 204, Framingham, MA 01701 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes |X| No | | Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). | | Yes |X| No Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) after distribution of securities under a plan confirmed by a court: Yes |X| No |_| The number of shares outstanding of the issuer's common stock, par value $.001 per share, as of May 15, 2008 is 15,915,080 shares. Transitional Small Business Disclosure Format (Check one): Yes |_| No |X| FIREPOND, INC. INDEX Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet at March 31, 2008 F-1 ConsolidatedStatements of Operationsfor the Three Months Ended March 31, 2007 and 2008 F-2 ConsolidatedStatements of Operationsfor the Nine Months Ended March 31, 2007 and 2008 F-3 Consolidated Statement of Stockholders' Equity (Deficit) for the Nine Months Ended March 31, 2008 F-4 Consolidated Statement of Cash Flows for the Nine Months EndedMarch 31, 2007 and 2008 F-5 Notes to Consolidated Financial Statements F-6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 1 ITEM 3. CONTROLS AND PROCEDURES 10 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS FIREPOND, INC. CONSOLIDATED BALANCE SHEET March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ 151,150 Restricted cash 597,331 Accounts receivable, net of allowance for doubtful accounts of $10,000 782,950 Other current assets 178,550 Total current assets 1,709,981 Property and equipment, net 67,968 Debt issuance costs 573,315 Goodwill 4,772,413 Deposits and other assets 52,321 Total assets $ 7,175,998 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Short-term notes payable net of unamortized discount of $2,333,334 $ 6,427,455 Accounts payable 852,365 Accrued liabilities 1,278,913 Deferred revenue 1,884,961 Total current liabilities 10,443,694 Non-current deferred revenue 37,737 Total liabilities 10,481,431 Commitments and contingencies Stockholders' equity (deficit) Preferred stock, $0.001 par value Authorized - 5,000,000 shares Issued and outstanding - none - Common stock, $0.001 par value Authorized - 100,000,000 shares Issued and outstanding - 8,349,239 shares 8,349 Additional paid-in capital 30,666,808 Accumulated deficit (33,966,240) Deferred compensation (14,350) Total stockholders' equity (deficit) (3,305,433) Total liabilities and stockholders' equity (deficit) $ 7,175,998 The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents FIREPOND, INC. CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended March 31, 2007 and 2008 (Unaudited) 2007 2008 Revenues OnDemand revenues $ 692,280 $ 605,264 Enterprise revenues 780,608 425,200 Total revenues 1,472,888 1,030,464 Cost of revenues OnDemand costs 307,540 424,415 Enterprises costs 146,689 43,759 Total cost of revenues 454,229 468,174 Gross profit 1,018,659 562,290 Operating expenses Sales and marketing 394,984 503,209 General and administrative 1,183,476 1,334,772 Research and development 574,859 463,591 Total operating expenses 2,153,319 2,301,572 Loss from operations (1,134,660) (1,739,282) Other income (expense), net Interest expense (778,827) (1,416,548) Extinguishment of debt (13,705,000) - Other income expense 67,658 20,770 Total other income (expense), net (14,416,169) (1,395,778) Net Loss $ (15,550,829) $ (3,135,060) Net loss per share - basic and diluted Net loss per share $(2.65) $ (0.39) Basic and diluted weighted average commonshares outstanding 5,867,815 8,124,012 The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents FIREPOND, INC. CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended March 31, 2007 and 2008 (Unaudited) 2007 2008 Revenues OnDemand revenues $1,628,919 $1,665,072 Enterprise revenues 2,016,695 2,029,440 Total revenues 3,645,614 3,694,512 Cost of revenues OnDemand costs 909,805 1,198,350 Enterprises costs 411,897 179,506 Total cost of revenues 1,321,702 1,377,856 Gross profit 2,323,912 2,316,656 Operating expenses Sales and marketing 1,290,425 1,524,994 General and administrative 3,499,786 3,209,383 Research and development 1,609,076 1,384,977 Restructuring and other special charges (14,285) - Settlement of claim (147,500) - Total operating expenses 6,237,502 6,119,354 Loss from operations (3,913,590) (3,802,698) Other income (expense), net Interest expense (3,977,001) (4,137,920) Extinguishment of debt expense (13,705,000) - Interest and other income 1,273,376 55,707 Total other income (expense), net (16,408,625) (4,082,213) Net Loss $(20,322,215) $ (7,884,911) Net loss per share - basic and diluted Net loss per share $ (4.37) $ (1.00) Basic and diluted weighted average commonshares outstanding 4,646,549 7,908,715 The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents FIREPOND, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the Nine MonthsEnded March 31, 2008 (Unaudited) Common Stock Retained Earnings $0.001 Additional Paid (Accumulated Deferred Stockholders' Shares Par Value In Capital Deficit) Compensation Equity Balance, June 30, 2007 8,224,239 $ 8,224 $ 29,898,183 $ (26,081,329) $ (976,356) $2,848,722 Issuance of common stock under bridge loan 125,000 125 768,625 - - 768,750 Net loss for the nine months ended March 31, 2008 - - - (7,884,911) 962,006 (6,922,905) Balance, March 31, 2008 8,349,239 $ 8,349 $30,666,808 $ (33,966,240) $ (14,350) $ (3,305,433) The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents FIREPOND, INC. CONSOLIDATED STATEMENT OF CASH FLOWS For the Nine Months Ended March 31, 2007 and 2008 (Unaudited) 2007 2008 Cash flows from operating activities Net loss $(20,322,216) $ (7,884,911) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 2,503,460 3,344,809 Extinguishment of debt 13,705,000 - Amortization of stock based compensation 662,718 962,006 Changes in assets and liabilities Accounts receivables (922,617) 18,256 Other current assets 508,484 (58,390) Accounts payable (323,080) 282,058 Accrued liabilities 129,853 (1,590) Deferred revenue 193,082 371,650 Net cash used in operating activities (3,865,316) (2,966,112) Cash flows from investing activities Purchase of property and equipment (26,164) (40,423) Restricted cash 46,184,848 565,259 Other assets 41,767 (38,872) Net cash provided by investing activities 46,200,451 485,964 Cash flows from financing activities Proceeds from sale of stock net of expenses 6,000,076 - Borrowing and payments under notes payable (46,173,073) 1,858,154 Debt issuance costs (537,594) 83,172 Net cash provided by (used in) financing activities (40,710,591) 1,941,326 Net increase (decrease) in cash and cash equivalents 1,624,544 (538,822) Cash and cash equivalents, on June 30, 2006 and 2007 831,184 689,972 Cash and cash equivalents, on March 31, 2007 and 2008 $ 2,455,728 $ 151,150 Supplemental cash flow information: Interest paid $ 1,581,037 $ 531,135 Non cash investing and financing activities: During the nine months ended March 31, 2008, the Company issued 125,000 shares of common stock valued at $768,750 in connection with the Bridge Loan. During the nine months ended March 31, 2007, the Company issued stock in retirement of certain debt and outstanding warrants resulting in the recording of $670,000 in debt issuance costs.Additionally, the Company issued convertible debt with warrants that resulted in a debt discount of $5,600,000. The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents Firepond, Inc. Notes to Consolidated Financial Statements March 31, 2008 Unaudited NOTE 1 – THE COMPANY Description of
